Broyles, C. J.
(After stating the foregoing facts.) We are of the opinion that the indictment was not subject to the ground of demurrer urged. The indictment measured up to the requirement of section 954 of the Penal Code of 1910, which provides that every indictment shall be deemed sufficiently technical and correct which states the offense in the terms and language of the statute, or so plainly that the nature of the offense charged may be easily understood by the jury. We, think it is reasonably apparent, from the language of the indictment, that the representations were made' to J. R. Hilsman, the person charged to have been defrauded by them. Furthermore, if the indictment did not show to whom the representations were made, the accused could have secured this information by filing a special demurrer, as was done in the case of McLendon v. State, 16 Ga. App. 262 (85 S. E. 200), cited and relied on by the plaintiff in error.
It was not error to allow the record of the bill of sale to be introduced in evidence. It was shown without dispute that the original paper had been lost and could not be found, and the record was sufficiently identified to authorize its admission in evidence. The remaining special grounds, and the general grounds, of the motion for a new trial are not referred to in the brief of counsel for the plaintiff in error, and are therefore treated as abandoned.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.